377 U.S. 263
84 S. Ct. 1235
12 L. Ed. 2d 288
Fred S. CALHOUN et al., Petitioners,v.A. C. LATIMER et al.
No. 623.
Argued March 31, 1964.
Decided May 25, 1964.

Constance B. Motley, New York City, for petitioners.
Burke Marshall, Houston, Tex., for the United States, as amicus curiae, by special leave of Court.
A. C. Latimer, Atlanta, Ga., for respondents.
PER CURIAM.


1
During the argument of this case, counsel for respondents stated that after the decree below was entered the Atlanta Board of Education adopted additional provisions authorizing free transfers with certain limitations in the city's high schools. At our invitation both parties filed supplemental memoranda dealing with this aspect of the case. It appears therefrom that since the argument the Atlanta Board of Education on April 8, 1964, adopted and promulgated a new formal resolution stating the present policy of the Board and the factors it will consider in making initial assignments of pupils and in permitting transfers for the school year 1964-1965. Petitioners deny that this resolution meets the constitutional standards and assert that with respect to students in the elementary schools the plan will not achieve desegregation until sometime in the 1970's.


2
In light of the d velopments at and since the argument, we deem it appropriate that the nature and effect of the Board's resolution of April 8, 1964, be appraised by the District Court in a proper evidentiary hearing. To this end we vacate the judgment and remand the cause to the District Court for further proceedings.


3
Although Atlanta's commendable effort to effect desegregation is recognized, the District Court on remand must, of course, test the entire Atlanta plan by the considerations discussed in Watson v. City of Memphis, 373 U.S. 526, 529, 83 S. Ct. 1314, 1316, 10 L. Ed. 2d 529; Goss v. Board of Education, 373 U.S. 683, 83 S. Ct. 1405, 10 L. Ed. 2d 632; and Griffin v. County School Board of Prince Edward County, 377 U.S. 218, 84 S. Ct. 1226, 12 L. Ed. 2d 256, decided subsequent to the District Court's approval of the plan. In Goss, supra, 373 U.S. at 689, 83 S. Ct. at 1409, we said:


4
'(W)e are not unmindful of the deep-rooted problems involved.      Indeed, it was consideration for the multifarious local      difficulties and 'variety of obstacles' which might arise in      this transition that led this Court eight years ago to frame      its mandate in Brown in such language as 'good faith      compliance at the earliest practicable date' and 'all      deliberate speed.' Brown v. Board of Education, 349 U.S., at 300, 301, 75 S.Ct. (753), at 756, (99 L. Ed. 1083). Now,      however, eight years after this decree was rendered and over      nine years after the first Brown decision, the context in      which we must interpret and apply this language to plans for      desegregation has been significantly altered. Compare Watson      v. City of Memphis, supra.'


5
Vacated and remanded.